DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on March 8, 2022 has been entered.
 
Status of the Claims
Claims 1, 6 and 11 have been amended and are pending. Claim 12 remains withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. It is noted that the claims are subject to election of species with respect to the mucoadhesive polymer, and chitosan is the species that was elected, so claims 2 and 7 do not read on this species and should also be withdrawn. This is to correct the previous oversight.  


Claim Rejections - 35 USC § 112
Claims 1, 3-6, 8-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims have been amended wherein the gel is limited “wherein the mucoadhesive polymer does not form ionic complexes with the gelling agent and the mucoadhesive polymer is free to diffuse.” For support of this limitation, Applicant cites page 2, lines 13-15; page 13, lines 12-14; and page 8, lines 16-18.  
The examiner is not persuaded that these limitations provide adequate support for the claims as amended. 
With respect to the passage at page 2, it is noted that immediately before this passage, the specification recites “the mucoadhesive polymers and mucus-penetrating nanoparticles will crosslink and aggregate the mucus.” It is the aggregation of the mucus that appears to be the problem that the invention is meant to overcome. The next paragraph at lines 21-23 states “With this background it is therefore an object of the present innovation to provide a mucoadhesive polymer which can crosslink the mucus layer without aggregating the mucus.” This is done by using a mucoadhesive polymer consisting of 4 to 20 monomer units, not by limiting the gelling 
With respect to the passage at claim 13, it appears that the diffusion discussed is limited to the diffusion of the mucoadhesive polymer in the mucus, not in the gelling agent. Again, this passage addresses the small size of the mucoadhesive polymer and says nothing about the gelling agent. 
With respect to the passage at page 8, it is noted that with the reinstatement of the presence of a gelling agent, the “gel” limitation is adequately supported.             

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mayol et al (J. Mater. Sci.: Mater. Med., 2014) and Minagawa et al (Carbohyd. Polym., 2007) in view of Aam et al (Mar. Drugs, 2010).
Mayol teaches the preparation of an aqueous chitosan gel for wound healing. See abstract and sections 2.2 and 2.10. The reference further suggests that the product could be used as a polymeric support able to release active molecules useful in the healing process. See section 4. The reference is silent regarding a mucoadhesive polymer having 4 to 20 monomer units. 
Minagawa teaches that both chitosan, per se, and chito-oligosaccharides (COS) have utility in accelerating wound healing. See abstract and section 3. The reference further teaches the preparation of a sterile aqueous solution of the COS. The COS are a mixture of DP6 and DP7. See section 2.  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Mayol aquous gel (comprising the gelling agent, chitosan, and water) by the addition of COS (mucoadhesive polymer with DP of 4 to 20) with a reasonable expectation of success. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be used for the same purpose, in order to form a third composition to be used for the very same purpose … [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA1980)(citations omitted). Furthermore, the artisan would be motivated to make this modification to provide a portion of the composition for an immediate effect, as suggested by Aam, along with higher molecular weight chitosan, providing a sustained release of the COS as it is degraded enzymatically. It would be obvious to prepare the gel by adding the sterile solution of COS to the sterile chitosan powder to avoid autoclaving (and possibly changing the molecular weight of) the COS. It would be further obvious to prepare the composition as a kit with an applicator for application to the effected area. 
With respect to claim 11, the product is recited as a “contraceptive gel,” but this does not appear to distinguish the product or add any further limitation not included in the gel made obvious by the art of record. Such a product comprises the necessary components and would appear to be suitable for the intended use.      
 
Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623